


[NAME]
MARCH 15, 2020
RESTRICTED UNITS AWARD LETTER
The Compensation and Management Succession Committee of the Company's Board of
Directors has awarded you:
______ Restricted UnitsDate of Grant: March 15, 2020
These Restricted Units were awarded pursuant to the Protective Life Corporation
Long-Term Incentive Plan (the “Plan”), and are subject to the terms and
conditions contained in the 2020 Restricted Units Award Provisions
(“Provisions”), as set forth in Appendix A to this Award Letter, and the Plan.
The Plan and the Provisions contain terms and conditions regarding the vesting
of these Restricted Units, termination of employment, tax withholding,
non-solicitation of Company employees and customers, regulatory compliance, and
other matters, and I encourage you to read the Provisions carefully.
Please retain these documents in your personal records.
             
Richard J. Bielen
President and Chief Executive Officer of Protective Life Corporation
        